Citation Nr: 0610138	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  02-16 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for a claimed bilateral 
hearing loss.  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1957 to 
October 1959, and from February 1961 to December 1967.  The 
veteran also had National Guard service from July 1982 to 
July 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 decision of the RO.  


FINDING OF FACT

The currently demonstrated bilateral hearing disability is 
shown as likely as not to be due to the exposure to acoustic 
trauma during the veteran's period of active service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by bilateral hearing loss is due to 
disease or injury that was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).  

In addition, certain chronic diseases, including 
sensorineural hearing loss, may be presumed to have been 
incurred during service if the disorder becomes manifest to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

For purposes of VA claims, the law makes a clear distinction 
between those who have served on active duty and those who 
have served on active duty for training and inactive duty for 
training.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  

A "veteran" is a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable.  See 38 
U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2005).   

The term "active military, naval, or air service" includes: 
(1) active duty, (2) any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty, and (3) any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in the line of duty.  38 C.F.R. 
§ 3.6(a) (2005).  

Active duty for training (ACDUTRA) is defined as full-time 
duty in the Armed Forces performed by Reserves for training 
purposes.  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 
3.6(c)(1) (2005).  Inactive duty for training (INACDUTRA) is 
defined as other than full-time duty performed by the 
Reserves.  38 U.S.C.A. § 101(23) (West 2002).  Presumptive 
periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991).  

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 
3.304(b) (2005).  

VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  See 
VAOPGCPREC 3-2003.  

A claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
this rebuttal standard attaches.  See Wagner v. Principi, 370 
F.3d 1089, 1096 (Fed. Cir. 2004); see also Cotant v. 
Principi, 17 Vet. App. 116 (2003).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).  

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. § 
3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 
decibels or greater, or when the auditory thresholds for at 
least three of the frequencies 500, 1,000, 2,000, 3,000, and 
4,000 Hertz are 26 decibels or greater, or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2005).  

The Board notes that "...disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet.App. 345 (1992).  

The United States Court of Appeals for Veterans Claims 
(Court), has issued several opinions that are helpful in 
evaluating the veteran's claim.  In Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992), the Court found that the absence of 
a documented hearing loss while in service is not fatal to a 
claim for service connection.  

Further, in Hensley v. Brown, 5 Vet. App. 155, 159-160 
(1993), the Court noted that, when a veteran does not meet 
the regulatory requirements for a disability at separation, 
he can still establish service connection by submitting 
evidence that a current disability is causally related to 
service.  

Finally, in Peters v. Brown, 6 Vet. App. 540, 543 (1994), the 
Court said that a veteran may establish service connection 
for a disability not manifested during service, or within the 
statutory presumptive period, with evidence that demonstrates 
that the disability actually resulted from a disease or 
injury incurred in service.

When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 4.3 (2005).  


Factual Background

The veteran's service medical records do not indicate any 
complaints of, or treatment for, hearing loss.  

The December 1967 separation examination shows hearing that 
is normal for VA purposes.  

The February 1968 VA examination indicates that the veteran's 
ears were normal.  The veteran did not complain of any 
hearing loss.  

A June 1982 audiogram done at the time of the veteran's Army 
National Guard enlistment examination showed hearing loss in 
the right ear.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
5
55
LEFT
0
5
0
15
20

A June 1999 VA examination indicates that the veteran 
reported having had noise exposure while in the service to 
include being on board ships with ship noise and guns and 
shooting weapons.  He reported having had recreational noise 
exposure, to include being a hunter, and occupational noise 
exposure in law enforcement, to include time on the range and 
as a fire arms instructor.  

On the June 1999 VA examination, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
35
70
75
LEFT
10
15
40
60
70

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 92 percent in the left ear.  

The diagnosis was that of mild to severe high frequency 
hearing loss in the right ear, and mild to moderate-severe 
high frequency hearing loss in the left ear.  

In a July 2001 statement, the veteran indicated that, during 
his time on active duty, from December 1957 to October 1959 
and from 1961 through December 1967, he fired and was in 
contact with several weapons, including "big guns on the 
ship."  

The veteran reported not having worn hearing protection at 
that time.  He stated that, at his 1967 separation 
examination, he was told he had lost part of his high pitch 
hearing and had "shooters ears."  He noted that he was 
currently wearing hearing aids.  

VA treatment records from September 1999 through May 2003 
indicate that the veteran was seen for hearing loss and 
fitted with hearing aids.  


Analysis

The Board notes that the June 1999 VA examination report and 
subsequent VA treatment records clearly indicate that the 
veteran has bilateral sensorineural hearing loss that meets 
VA's definition of a hearing loss disability.  

The service medical records and the December 1967 discharge 
examination are negative for any hearing loss disability.  
However, the veteran reports being told that he had a high 
frequency loss at that time.  

The first evidence of hearing loss was reported approximately 
15 years after the veteran's period of active service in June 
1982.  

In this regard, the veteran has stated that during his active 
duty from 1957 through 1967, he fired and was in contact with 
several weapons while stationed on a ship, and did not wear 
hearing protection.  He was told at his 1967 separation 
examination that he had "shooters ears."  

The June 1999 VA medical opinion identified the in-service 
noise exposure history as well as subsequent occupational and 
recreational noise exposure.  

Given the veteran's credible testimony that he was exposed to 
acoustic trauma during active service, the Board finds that 
the evidence is in relative equipoise in showing that the 
currently demonstrated bilateral hearing disability as likely 
as not is due to noise exposure that was incurred in active 
service.  

Hence, by extending the benefit of the doubt to the veteran, 
service connection for the current bilateral hearing loss is 
warranted.  

The Board notes that under normal circumstances, it would 
discuss VA compliance with the Veterans Claims Assistance Act 
of 2000 (VCAA).  Public Law No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  

As the benefit sought herein has been granted, the veteran is 
not prejudiced by the Board's failure to discuss this matter.  
See Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  


ORDER

Service connection for bilateral hearing loss is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,  
Board of Veterans' Appeals




 Department of Veterans Affairs


